Citation Nr: 0300576	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from January 1993 to June 
1997.

The appeal arises from the July 1997 rating decision of 
the RO in Newark, New Jersey, that, in pertinent part, 
granted service connection and assigned a zero percent 
(noncompensable) rating for residuals of a right knee 
injury, from June 4, 1997.  The veteran filed a notice of 
disagreement with the assigned rating in September 1997, 
the RO issued a Statement of the Case in September 1997, 
and the veteran perferted his appeal with the filing of a 
substantive appeal in November 1997.  The veteran 
relocated to Pennsylvania during the pendency of the 
appeal; hence, the Philadelphia RO now has jurisdiction 
over the claims file.

Inasmuch as the veteran has disagreed with the initial 
evaluation assigned for right knee disability following 
the grant of service connection, the Board has 
characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, because a 
higher initial evaluation is available this condition, and 
the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2000, the veteran testified during a hearing 
before a Member of the Board at the RO, a transcript of 
which is of record.  In September 2000, the Board remanded 
the matter to the RO for additional development.  After 
accomplishing the requested development, the RO continued 
the denial of the claim; hence, it has been returned to 
the Board for further appellate consideration.  

In November 2002, the Board's administrative service 
notified the veteran that the Member before whom he 
appeared in July 2000 was no longer employed with the 
Board, and of his right to provide testimony at a new 
hearing before another Board Member.  The letter indicated 
that if the veteran did not respond within 30 days, it 
would be assumed that he did not want a new hearing.  The 
veteran did not respond during the allotted time period.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim for a higher initial 
evaluation for service-connected right knee disability has 
been accomplished.  

2.  Since the June 4, 1997 effective date of the grant of 
service connection, the residuals of the veteran's right 
knee injury consist of minimal, if any, loss of motion, 
mild instability, and subjective complaints of pain and 
pressure, increased with weather changes.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a 
grant of service connection for the status post right knee 
meniscus tear was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5256, 5258, 
5260, 5261, 5262, 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a 
fair decision on the claims on appeal has been 
accomplished.

Through the July 1997 rating decision, the September 1997 
statement of the case, subsequent supplemental statements 
of the case, and correspondence from the RO the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, 
and the evidence which has been considered in connection 
with his appeal.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  The veteran provided testimony at a 
personal hearing.  Moreover, the RO has undertaken 
reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claims, to include having the veteran undergo VA 
examination, and obtaining pertinent records of treatment.  
The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claims that 
have not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on 
the merits.  

Background

Service medical records reflect that the veteran underwent 
anterior cruciate ligament (ACL) reconstruction on the 
right knee in October 1996, with same day revision of the 
reconstruction due to migration of the screw from the 
tibial tunnel into the joint and a residual lateral 
meniscal parrot's beak tear.  In the first operation, 
arthroscopic reconstruction of the ACL ligament was 
achieved using the middle third of the patellar tendon.  
In the second operation, the interference screw was 
replaced and the distal tibial bone plug was retied over a 
large fragment screw post.  A partial medial meniscectomy 
was also then performed to remove the parrot's beak 
meniscal tear.

Post-surgical outpatient follow-up indicated that the 
veteran was doing well.  Ten weeks post surgery, it was 
noted that the veteran had no subjective instability.  The 
veteran reported that he had started jogging.  On 
examination, the veteran was stable ascending and 
descending, and was stable to Lachman's test.  The veteran 
was fitted with a new ACL brace and was to start jump 
roping the following Monday.

The report of a July 1997 VA examination notes the 
veteran's history of right knee injury and arthroscopic 
repair was noted.  The veteran reported currently having 
some restricting pain, particularly in cold weather.  
Examination of the right knee showed range of motion from 
zero to 135 degrees flexion, which was equal to range of 
motion of the left knee.  There was no instability of the 
joint.  The examiner noted that there was no evidence of 
fatigability or incoordination in the right knee.  The 
examiner assessed status post ACL repair with findings as 
noted.

In a July 1997 rating decision, the RO grant service 
connection and assigned a zero percent evaluation for 
residuals of right knee injury, status post anterior 
ligament reconstruction.  

In a September 1997 notice of disagreement, the veteran 
reported that he was experiencing much more pain since the 
July 1997 VA examination.  In a November 1997 VA Form 9, 
the veteran stated that his right knee was as disabling 
currently as it had been prior to the ACL operation, with 
pressure and pain upon walking up or down stairs.

A private MRI of the right knee, transcribed in May 1998, 
resulted in an assessment of status post anterior cruciate 
ligament repair, with associated metallic artifacts, with 
tears of both medial and lateral menisci.  In November 
1998, the veteran received VA outpatient treatment for 
complaints of pain in the right knee.  He reported, in 
pertinent part, that he his pain was worse since the 
summer.

In February 1999, the veteran received VA outpatient 
treatment for complaints of back spasms since July 1998.  
Recorded complaints at that visit were limited to the 
back.  On physical examination, there was full range of 
motion of the right knee, though a scar was noted on the 
right knee.  The examiner assessed, in pertinent part, 
right knee injury status post partial medial meniscectomy 
and anterior cruciate ligament reconstruction.

On VA examination in June 1999, the veteran reported 
injuring his right knee in May 1993, with right knee pain 
currently all the time.  He reported that prolonged 
walking, standing, and sitting caused pain (though the 
medical report does not specify whether this was pain in 
the right knee or the back).  He reported that he could 
not play sports and could not sit for long periods because 
of pain.  Regarding the knee, upon examination, there were 
no varus or valgus deformities, skin was normal, and there 
was no edema.  A scar 3 1/2 inches long was noted over the 
knee.  Range of motion of both knees was normal, and there 
was no pain on range of motion.  McMurray test was 
negative.  X-rays of the knee showed lucency surrounding 
the proximal screw in the tibia, and an ossific fragment 
in the intercondylar notch.  The examiner diagnosed status 
post open reduction internal fixation of the right knee.

During his July 2000 Board hearing at the RO, the veteran 
testified that he had pain in the right knee every minute 
or two, that he had pain with any pressure, that he could 
"hardly walk a block or two without pain", that he wore a 
metal brace daily due to instability and giving way, and 
that he received VA treatment for the knee twice a year.  
He testified that he currently used pain medication and a 
topical gel to treat the right knee.  He testified, in 
effect, that his knee was more severe than was reflected 
upon VA examination.

The report of a March 2002 VA examination reflects the 
examiner's notation that he had reviewed the claims 
folder.  He further noted that he had reviewed the 
veteran's MRI scans that were consistent with meniscus 
tears, medial and lateral meniscus.  The veteran 
complained of constant pain in the right knee.  He was, 
however, able to go on a Stairmaster and a treadmill.  He 
stated that he uses a metal brace to support his knee when 
he exercises.  He reported that he was employed as a 
waiter without restrictions due to his condition, and that 
he uses over the counter medication to help alleviate his 
pain.

Examination revealed a 5-inch surgical scar that was 
healthy, linear, not adherent to deeper tissue, with no 
keloid formation and no tenderness.  There was some 
swelling of the tibial tuberosity noted.  Range of motion 
was from 0-135 degrees.  There was a negative drawer sign.  
Mild laxity of the right lateral collateral ligaments was 
noted.  The diagnostic impression was ACL repair of the 
right knee with no evidence of fatigability at this point, 
however, mild laxity of the joint was noted.  There was no 
evidence of arthritic changes.

B.  Background

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  VA also has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement 
to compensation has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned after a 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

The veteran's right knee disability is evaluated under 
Diagnostic Code 5257, pursuant to which "other" impairment 
of the either knee, to include recurrent subluxation or 
lateral instability, is evaluated.  Under that diagnostic 
code, a 10 percent rating is assigned for slight 
impairment.  A 20 percent rating is assigned for moderate 
impairment.  A 30 percent rating requires severe 
impairment.

The medical evidence cited to above reflects that, since 
the June 4, 1997 effective date of the grant of service 
connection, the veteran's residuals of right knee injury, 
status post right knee meniscus tear, has been manifested, 
primarily, by minimal, if any range of motion loss 
(standard range of motion, per 38 C.F.R. § 4.71, Plate II 
is from 0 to 140 degrees) and no more than mild laxity 
(instability).  Even considering the veteran's subjective 
complaints of pain, the Board finds that no more than 
slight overall impairment is shown, consistent with the 
current 10 percent evaluation assigned.

Alternatively, the Board notes that veteran's disability, 
including ligament repair residuals, could evaluated under 
DC 5258, which prescribes a 20 percent evaluation for 
dislocation of the semilunar cartilage with frequent 
episodes of locking, pain, and infusion into the joint.  
However, a higher evaluation is not assignable under that 
diagnostic code.  There is no evidence that the right knee 
disability has resulted in dislocation of the semilunar 
cartilage.  Even assuming, arguendo, that the veteran's 
disability could be evaluated under DC 5258, by analogy 
(see 38 C.F.R. § 4.20), the Board notes that there is no 
evidence of frequent locking so as to warrant assignment 
of the 20 percent evaluated prescribed therein.

The Board also finds that evaluation of the right knee 
disability on the basis of limited motion would not result 
in assignment of a rating in excess of the currently 
assigned 10 percent.  As indicated above, the objective 
evidence has consistently demonstrated minimal, if any, 
range of motion loss.  The Board has considered the 
veteran's assertions that VA examinations do not 
adequately reveal the severity of the right knee 
disability, and that his pain effectively results in 
functional loss in addition to that shown objectively.  
However, even assuming that the veteran may conceivably 
experience additional functional loss due to pain during 
flare-ups (resulting from repeated use, and, as asserted, 
with weather changes), the record presents no reasonable 
basis for concluding that he experiences flexion limited 
to 30 degrees or less, or extension limited to 15 degrees 
or more, required for assignment of at least the next 
higher, 20 percent, evaluation under Diagnostic Codes 5260 
and 5261, respectively.  

The Board also finds that no other diagnostic code 
provides a basis for any higher evaluation for the right 
knee disability.  As there is no evidence of arthritis, 
the provisions of 38 C.F.R. § 5003 are not for application 
in evaluating the disability.  It follows that there is no 
current basis for assignment of separate evaluations for 
arthritis and instability.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).  Furthermore, in the absence of any evidence of, or 
of disability comparable to, ankylosis, or impairment of 
the tibia or fibula, there is no basis for evaluating the 
veteran's disability under Diagnostic Code 5256 or 5262, 
respectively.  

Thus, the Board finds that the record presents no 
schedular basis for assignment of a rating in excess of 
the currently assigned 10 percent rating for right knee 
disability, even when the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as well as DeLuca, are considered.  As indicated 
above, the Board has considered the veteran's assertions.  
However, given the objective findings, the Board must 
conclude that the extent to which pain limits the 
veteran's motion is contemplated in the current 10 percent 
evaluation.  See 38 C.F.R. § 4.59 (2002).  Further, there 
is no showing that, at any time since the effective date 
of the grant of service connection, the veteran has 
experienced any functional loss in addition to that shown 
due to weakness, fatigability, or incoordination, nor is 
there any objective evidence greater limitation of motion 
due to pain, to include during flare-ups.   

Additionally, the Board finds that record presents no 
basis for assignment of a higher initial rating on an 
extra-schedular basis, under 38 C.F.R. § 3.321(b)(1), at 
any time since the effective date of the grant of service 
connection.  In this regard, the Board acknowledges the 
veteran's hearing testimony and complaints of right knee 
pain.  However, the disability has not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required 
to refer the claim for compliance with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that no 
more than an initial 10 percent evaluation for residuals 
of a right knee injury is warranted.  Since that 
evaluation is consistent with the greatest degree of 
disability shown since the effective date of the grant of 
service connection, there is no basis for staged rating 
(see Fenderson), and the claim for a higher initial 
evaluation must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
residuals of a right knee injury is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

